BY THE COURT
We have read the bill of exceptions with considerable care insofar as it relates to these alleged grounds of eror. A hearing was had upon the question of the bias of the Mayor. Considering all the testimony upon that subject we would not feel justified in finding that the judgment of the trial court upon that question w,as against the manifest weight of the evidence. The bias or absence of bias of a Presiding Judge *684is often to be determined, from the entire record. In this case the bill of exceptions shows three witnesses were called who testified to having bought from the plaintiff in error and paid to the plaintiff in error a certain sum of money for what is described as corn whiskey. The testimony of these three witnesses is not disputed by any one. Under the state of the record we find nothing which would warrant us in holding that the record showed any bias or prejudice on the part of the Mayor in trying the case. Under the record he could not possibly have done other than find the plaintiff in error guilty. The mere fact that the maximum fine was assessed instead of a smaller sum would not, in and of itself, show prejudice.
From a consideration of the entire record we find nothing therein which would warrant us in reversing the judgment of the lower court, and the same will, therefore, be affirmed.-